Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a dishwasher comprising a tub; a door; a sump; at least one spray nozzle; a heater; at least one steam nozzle disposed at a circumferential surface of the door or a circumferential surface of the tub and configured to supply steam generated by the heater to the washing chamber; a first rack assembly disposed in the washing chamber and configured to receive a first washing target, the first rack assembly comprising an upper rack and a lower rack; and a second rack configured to receive a second target to be washed by steam supplied from the steam nozzle and configured to be detachably disposed in side of the lower rack at a front side of the lower rack facing the door; wherein the second rack is disposed at a position in the washing chamber to receive steam discharged from the steam nozzle to an inside of the second rack through at least one of a lower surface of the second rack or a circumferential surface of the second rack, wherein the second rack is disposed above the at least one steam nozzle, the second rack comprising: an outer wall frame that defines the circumferential surface of the second rack and the lower surface of the second rack, the outer wall frame having a lattice shape including a plurality of openings, and a support frame disposed in a space defined by the outer wall frame and configured to support the second washing target placed in the space defined by the outer wall frame, and wherein the at least one steam nozzle is configured to spray steam toward the lower surface of the second rack and the support frame.
The closest prior art of record is that of U.S. Patent Application Publication No. 20170188777 to Kim et al. (Kim).  Kim teaches a dishwasher comprising: a tub that defines a washing chamber configured to receive one or more washing targets and that is opened frontward of the washing chamber; a door disposed at the opened frontward of the tub and configured to open and close at least a portion of the washing chamber; a sump disposed vertically below the tub and configure to store washing water; at least one spray nozzle configured to spray washing water stored in the sump into the washing chamber; a heater configured to heat at least a part of washing water stored in the sump to thereby generate steam; a steam nozzle disposed at a circumferential surface of the door or a circumferential surface of the tub and configured to supply steam generated by the heater to the washing chamber; a first rack disposed in the washing chamber and configured to receive a first washing target to be washed by washing water sprayed from the at least one spray nozzle; and a second rack disposed in the washing chamber and configured to receive a second washing target to be washed by steam supplied from the steam nozzle, wherein the second rack is disposed at a position in the washing chamber to receive steam discharged from the steam nozzle to an inside of the second rack through at least one of a lower surface of the second rack or a circumferential surface of the second rack.  Kim does not teach the configuration and placement of the second rack inside of the lower rack in proximity of the steam nozzle thereof.
The advantage of the current invention over that of the prior art to Kim is that of the combination of the configuration and placement of the second rack inside of the lower rack in proximity of the steam nozzle thereof, wherein this allows a user to provide for targeted washing through steam of smaller components that fit into the second rack that may not otherwise be properly supported on the lower rack, to be subjected to intensified cleaning when desired by a user thereof.
Since claim 1 is allowed, claims 2-3, 5, 7-8, 11-15, and 17-25, which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711